Case 2:19-cv-02407-CMR Document 229-2 Filed 02/26/21 Page 1 of 4




                APPENDIX
                            Case 2:19-cv-02407-CMR Document 229-2 Filed 02/26/21 Page 2 of 4




                                                              Appendix A

                 State                            Defendants request that the following state-law claims be dismissed:
    All States                    All claims for disgorgement under state law.
    Alaska                        Alaska’s antitrust claims, consumer protection claims, and claims for monetary recovery asserted as
                                  parens patriae.
    Arizona                       Arizona’s claims for damages on behalf of any governmental entity (conceded), claims for damages
                                  as parens patriae (conceded), claims for other monetary recovery as parens patriae (conceded), and
                                  claims for monetary recovery on behalf of the general economy of the state.
    Connecticut                   Connecticut’s claims for monetary recovery as parens patriae.
    Delaware                      Delaware’s indirect purchaser claims seeking monetary recovery.
    Florida                       Florida’s antitrust claims for indirect purchases.
    Indiana                       Indiana’s claims brought pursuant to its antitrust and consumer protection statutes, its claims as
                                  parens patriae, and its indirect purchaser claims other than those brought on behalf of governmental
                                  entities.
    Kentucky                      Kentucky’s claims for disgorgement, attorneys’ fees and costs.
    Louisiana                     Louisiana’s claims for monetary recovery under the Louisiana Unfair Trade Practices Act, the
                                  Louisiana Monopolies Act, and its indirect purchaser claims.
    Maine                         Maine’s claims for monetary recovery as parens patriae.
    Maryland                      Maryland’s claims for damages (conceded), and its claims brought on behalf of indirect purchasers
                                  under the Maryland Antitrust Act (uncontested).
    Michigan                      Michigan’s Consumer Protection Act claims.1



1
 Michigan’s Opposition to Defendants’ Motion discusses Consumer Protection Act claims, but Michigan does not assert any such claims in the Second
Amended Complaint.
                      Case 2:19-cv-02407-CMR Document 229-2 Filed 02/26/21 Page 3 of 4




              State                     Defendants request that the following state-law claims be dismissed:
Mississippi               Mississippi’s claims for damages sustained by parties other than the State, claims under the
                          Mississippi Consumer Practices Act, its claims for monetary relief, and its claims for monetary
                          recovery as parens patriae.
Missouri                  Missouri’s claims for damages (uncontested), claims asserted under Missouri antitrust law
                          (conceded), and its claims for monetary recovery as parens patriae.
Nevada                    Nevada’s claims for monetary recovery under the Nevada Deceptive Trade Practices Act, Nev. Rev.
                          Stat. Ann. § 598.0903, et seq., Nev. Rev. Stat. Ann. § 598.0973 (uncontested), and Nevada’s claims
                          for disgorgement.
New Jersey                All claims under New Jersey’s antitrust statute (uncontested), New Jersey’s claims asserted as parens
                          patriae (uncontested), and its indirect purchaser claims (uncontested).
New Mexico                New Mexico’s claims for monetary recovery asserted as parens patriae.
New York                  New York’s claims for monetary damages as parens patriae and its claims on behalf of unidentified
                          governmental entities, and its claims asserted under New York Executive Law § 63(12) and New
                          York Gen. Bus. Law §§ 340-342c.
Ohio                      Ohio’s claims for disgorgement and other monetary equitable relief, and its indirect purchaser claims.
Oklahoma                  Oklahoma’s claims for disgorgement and other monetary equitable relief, its indirect purchaser
                          claims, and its claims asserted under the Oklahoma Antitrust Reform Act.
Pennsylvania              Pennsylvania’s claims for monetary recovery, and its claims asserted pursuant to 73 P.S. §§ 201-4,
                          et. seq., 73 P.S. § 201-8, and Pennsylvania common law.
Puerto Rico               Puerto Rico’s unjust enrichment claims, and its indirect purchaser antitrust claims.
Rhode Island              Rhode Island’s claims for disgorgement, fees, costs, and any other monetary relief under R.I. General
                          Laws §§ 6-36-10, 6-36-11, 6-and 36-12, its claims under R.I. General Law § 6-13.1-5 (withdrawn),
                          and its claims for damages as parens patriae (withdrawn).
Tennessee                 Tennessee’s claims for monetary relief asserted as parens patriae.
Virginia                  Virginia’s claims for damages under the Virginia Antitrust Act (conceded).
                  Case 2:19-cv-02407-CMR Document 229-2 Filed 02/26/21 Page 4 of 4




          State                     Defendants request that the following state-law claims be dismissed:
Washington            Washington’s claims for damages as parens patriae.
Wyoming               Wyoming’s claims for civil penalties under Wyo. Stat. Ann. § 40-12-105.
